retrieve their belongings around 11 p.m. the next night. Blake was upset
                    with their decision.
                                On March 4, 2003, Kim, Van Dine, and two of their friends
                    drove to Blake's house in two vehicles to retrieve the women's belongings.
                    They were unable to fit everything in the vehicle, and Kim told Blake that
                    they would return later that evening for the rest of their things. The
                    encounter was uneventful.
                                The situation turned confrontational when Kim, Van Dine,
                    and Sophear returned later that evening to gather the rest of their
                    belongings. While driving to Blake's house, Sophear had a heated phone
                    conversation with Blake. When the women reached Blake's neighborhood,
                    they noticed some of their possessions on a street corner and stopped.
                    While they were loading their vehicle, two cars pulled up behind them.
                    Blake rushed out of one of the vehicles and confronted Sophear. He
                    nudged her in the back and the three women who were with Blake (Jinah
                    Chung, Bonette Lim, and Aileen Ramos) surrounded Sophear. Nervous
                    that Sophear was about to be beaten, Kim called 9-1-1 on her cellphone.
                    Blake began choking Sophear and hitting her head against boxes that had
                    been loaded into her vehicle. During the altercation, Blake stabbed
                    Sophear, and he somehow was stabbed. One of his companions tried to hit
                    Kim and take her cellphone. After Sophear dropped to the ground, Blake
                    approached Kim, took her cellphone and demanded to know whom she had
                    called.
                                After the altercation, Blake ordered Kim, Sophear, and Van
                    Dine to walk toward an open desert area. He told his three female
                    companions to leave the area. After walking some distance, he forced the
                    women on their knees, donned a pair of gloves, pulled a silver revolver out

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 44Z1499
                       of his pocket, and said, "I warned you I didn't want any problems." Blake
                       shot Van Dine and Sophear in the head. He pointed the gun at Kim and
                       pulled the trigger. The bullet struck Kim in the head and ricocheted off a
                       ring on her right hand, which she had waved over her head. Blake shot
                       Kim again in the head, and she lost consciousness.
                                   When Kim woke up, Blake was gone. Kim stumbled across
                       the desert area yelling for help. She came to a police car and told the
                       officer that Blake had shot her, her sister, and a friend. One of the officers
                       ran to the area from which Kim emerged and found Sophear dead. Van
                       Dine, however, was still breathing. She was transported to the hospital,
                       where she succumbed to her injuries a few hours later.
                                   Meanwhile, Blake fled to Los Angeles along with Chung, Lim,
                       and his friend, Vandal, in Chung's Blazer. During the drive, Blake and
                       Vandal concocted Blake's alibi. When they arrived in Los Angeles, Vandal
                       wrapped Blake's gun in a towel and threw it in the sewer. They also
                       stopped to buy hand cleaner. Blake scrubbed his hands with it and tossed
                       the remainder down the sewer.
                                   While in Los Angeles, Blake sought medical treatment for his
                       injuries at a local hospital but lied to medical personnel about how he
                       incurred his injury. During a phone call Blake received at the hospital,
                       Chung heard him say, "How could this be, there's no possible way. I shot
                       them in the head." Blake left the hospital the day after being admitted.
                       He, Lim, and Chung drove to the San Bernardino, California area and
                       then headed back to Las Vegas. On March 8, 2003, police officers in
                       Barstow, California, who were on the lookout for Chung's Blazer, pulled
                       the vehicle over with weapons drawn. Blake, Lim, and Chung were
                       arrested without incident.
SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    442114,
                            Blake asserted an insanity defense at trial. To support that
                defense, he relied on testimony from his sister, Arlene Oliver, and a
                psychologist, Dr. Louis Mortillaro. Oliver testified that when Blake
                arrived at her home around 3 a.m. on the morning after the shootings, he
                appeared irrational and delusional. He asked for a ride and then hid in
                Oliver's car, seeming afraid that someone was after him. Dr. Mortillaro
                testified to his opinion regarding Blake's mental state based on a series of
                tests and several hours of interviews with Blake, his brother and sister,
                and Ramos Dr. Mortillaro opined that Blake was in a compromised
                mental state at the time of the shootings, meaning that "he would have
                difficulty determining right from wrong and thinking logically." He also
                opined that Blake suffered from posttraumatic stress disorder (PTSD)
                resulting from the stab wound he received during the altercation with
                Sophear. During cross-examination, Dr. Mortillaro testified that he was
                unaware of several violent outbursts by Blake and agreed that he
                "absolutely" would have preferred to have had that information prior to
                his diagnosis.
                            The State rebutted Blake's insanity defense with testimony
                from psychiatrist Dr. Thomas Bittker who disagreed with both diagnoses
                offered by the defense expert. First, Dr. Bittker disagreed that Blake
                suffered a brief reactive psychosis and stated that Dr. Mortillaro's opinion
                did not correspond to any professional standard or to Dr. Bittker's clinical
                experience. Second, Dr. Bittker testified that Blake's PTSD resulted from
                the shootings, not from being stabbed. Dr. Bittker concluded that, based
                upon a reasonable degree of medical certainty, Blake understood the
                nature of his actions when he shot the victims


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                            The jury found Blake guilty of the first-degree murders of
                Sophear and Van Dine and the attempted murder of Kim, all with the use
                of a deadly weapon. At the penalty hearing, the State presented evidence
                concerning Blake's criminal history, including: (1) a conviction for
                misdemeanor battery with substantial bodily harm for hitting a 17-year-
                old boy with a baseball bat, resulting in stitches to the boy's head, a
                broken nose, and bruises; (2) a misdemeanor disorderly-conduct conviction
                for stabbing a 17-year-old boy; (3) an arrest for hitting his girlfriend and
                pushing her to the ground; (4) an encounter with a motorist in which
                Blake threw a cup of ice at the motorist and punched her twice in the face;
                (5) a misdemeanor malicious-destruction-of-personal-property conviction
                for rendering his girlfriend's car inoperable; (6) a misdemeanor conviction
                for brandishing a weapon for producing two butcher knives and
                threatening to kill a woman's son; (7) a misdemeanor conviction for
                conspiracy to possess a controlled substance resulting from police officers'
                discovery of 164 grams of marijuana and $1000 on Blake's person; (8) a
                felony conviction for the possession of a forged passport; and (9) two
                misdemeanor counts of soliciting prostitution. Chung testified to beatings
                she sustained from Blake and his controlling behavior. The State also
                presented victim impact testimony from the victims' family members.
                            The jury found three circumstances aggravated each murder—
                Blake had been convicted of a felony involving the use or threat of violence
                to the person of another (the attempted murder of Kim), the murder was
                committed to avoid or prevent a lawful arrest, and Blake had been
                convicted of more than one murder in the immediate proceeding. One or
                more jurors also found three mitigating circumstances—Blake's remorse;
                his mental, emotional, or physical state at the time of the incident; and the
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                  lack of any evidence of a long-standing plan to commit murder. In
                  weighing the aggravating and mitigating circumstances, the jury
                  determined that any mitigating circumstances were insufficient to
                  outweigh the aggravating circumstances and returned a sentence of death
                  for each murder. This court affirmed the judgment of conviction and
                  death sentences. Blake v. State, 121 Nev. 779, 121 P.3d 567 (2005).
                              Blake filed a timely proper person post-conviction petition for
                  a writ of habeas corpus and later filed a supplemental petition through
                  appointed counsel. The district court denied the petition without
                  conducting an evidentiary hearing. On February 18, 2009, this court
                  upheld the district court's judgment and remittitur issued on May 19,
                  2009. Blake v. State, Docket No. 50552 (Order of Affirmance, February 18,
                  2009). On April 22, 2010, Blake filed a second post-conviction petition.
                  The State filed a motion to dismiss the petition on the grounds that
                  Blake's claims were procedurally barred and several claims were barred
                  by the law-of-the-case doctrine. The district court dismissed the petition
                  without conducting an evidentiary hearing, concluding that Blake's claims
                  were procedurally barred or barred by the law-of-the-case doctrine. This
                  appeal followed.
                              Because Blake filed his petition approximately five years after
                  this court resolved his direct appeal, the petition was untimely under NRS
                  34.726(1). The petition was also successive and therefore procedurally
                  barred pursuant to NRS 34.810(1)(b)(2). He argues that the district court
                  erred by denying his petition as procedurally barred because post-
                  conviction counsel's ineffectiveness established good cause and prejudice
                  to overcome the procedural bars. He further argues that he was entitled
                  to an evidentiary hearing.
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    ea
                               Blake's first post-conviction counsel was appointed pursuant
                 to a statutory mandate. NRS 34.820(1). He therefore was entitled to
                 effective assistance of that counsel. Crump v. Warden, 113 Nev. 293, 303,
                 934 P.2d 247, 253 (1997); MeKague v. Warden, 112 Nev. 159, 164-65 & n.5
                 912 P.2d 255, 258 & n.5 (1996). And this court has acknowledged that in
                 that circumstance a meritorious claim that post-conviction counsel
                 provided ineffective assistance may establish cause under NRS 34.810 for
                 the failure to present a particular claim in the prior post-conviction
                 proceeding.    Crump, 113 Nev. at 304-05, 934 P.2d at 253-54. But the
                 ineffective-assistance claim must not be procedurally defaulted.
                 Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Here, the
                 post-conviction-counsel claim is subject to the time bar set forth in NRS
                 34.726(1). State v. Eighth Judicial Dist. Court (Riker), 121 Nev. 225, 235,
                 112 P.M 1070, 1077 (2005). To demonstrate good cause for the delay, a
                 claim must be raised within a reasonable time after it becomes available.
                 Hathaway, 119 Nev. at 252-53, 71 P.3d at 506. Blake's claims of
                 ineffective assistance of post-conviction counsel were not reasonably
                 available until his appeal from the district court's order denying his first
                 post-conviction petition was resolved. Having filed his second post-
                 conviction petition within approximately 11 months after this court
                 resolved his first post-conviction appeal; we conclude that Blake raised his
                 claims of ineffective assistance of post-conviction counsel within a
                 reasonable time after they became available. He must, however, still show
                 prejudice to overcome the procedural bars.
                               Blake argues that post-conviction counsel was ineffective for
                 failing to investigate his case and challenge the ineffective assistance of
                 trial and appellate counsel on a number of grounds. To show that post-
SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e
                 conviction counsel was ineffective for failing to raise meritorious claims of
                 ineffective assistance of trial and appellate counsel, a petitioner must
                 show that post-conviction counsel's performance fell below an objective
                 standard of reasonableness and that he was prejudiced as a result of
                 counsel's deficient performance. See Strickland v. Washington, 466 U.S.
668, 687-88 (1984); Crump, 113 Nev. at 304, 934 P.2d at 254 (indicating
                 that Strickland standard would determine whether post-conviction
                 counsel provided ineffective assistance where that counsel was appointed
                 pursuant to a statutory mandate). Where, as here, the post-conviction-
                 counsel claim is based on the omission of trial- or appellate-counsel claims,
                 the merits of the post-conviction-counsel claim turn in large part on the
                 merits of the omitted trial- or appellate-counsel claim.   See State v. Jim,
                 747 N.W.2d 410, 418 (Neb. 2008) (stating that layered claim of ineffective
                 assistance requires evaluation at each level of counsel); see also Clabourne
                 v. Ryan, 745 F.3d 362, 377-78 (9th Cir. 2014) (observing that prejudice
                 showing required for ineffective assistance of post-conviction counsel
                 based on failure to raise ineffective-assistance-of-trial-counsel claim "is
                 necessarily connected to the strength of the argument that trial counsel's
                 assistance was ineffective"). To establish ineffective assistance of trial
                 counsel, a petitioner must demonstrate that counsel's performance was
                 deficient in that it fell below an objective standard of reasonableness, and
                 resulting prejudice such that there is a reasonable probability that, but for
                 counsel's errors, the outcome of the proceedings would have been different.
                 Strickland, 466 U.S. at 687-88; Warden v. Lyons, 100 Nev. 430, 432-33,
                 683 P.2d 504, 505 (1984) (adopting the test in Strickland). Similarly in
                 establishing ineffective assistance of appellate counsel, a petitioner must
                 demonstrate that counsel's performance was deficient in that it fell below
SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A    e
                  an objective standard of reasonableness, and resulting prejudice such that
                  the omitted issue would have had a reasonable probability of success on
                  appeal. Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996).
                  Both deficiency and prejudice must be shown, Strickland, 466 U.S. at 697,
                  and the petitioner must demonstrate the underlying facts by a
                  preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
P.3d 25, 33 (2004) This court gives deference to the district court's factual
                  findings if supported by substantial evidence and not clearly erroneous but
                  review the court's application of the law to those facts de novo.    Lader v.
                  Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                              For the following reasons, we conclude that Blake failed to
                  show that post-conviction counsel was ineffective on any of the grounds he
                  asserts and therefore his claims were procedurally barred and the district
                  court did not err by denying his post-conviction petition without
                  conducting an evidentiary hearing.
                  Change of venue
                              Blake argues that post-conviction counsel was ineffective for
                  not challenging trial counsel's failure to seek a change of venue
                  considering the extensive media coverage of the crimes. "[Al defendant
                  seeking a change of venue must present evidence showing the extent of
                  inflammatory pretrial publicity and that such publicity corrupted the
                  trial." Sonner v. State, 112 Nev. 1328, 1336, 930 P.2d 707, 712 (1996).
                  Prejudice is not presumed "based on extensive pretrial publicity" in the
                  absence of a showing of actual bias on the part of jurors ultimately
                  empaneled. Rhyne v. State, 118 Nev. 1, 11, 38 P.3d 163, 169(2002); see
                  Sonner, 112 Nev. at 1336, 930 P.2d at 713. Because Blake failed to
                  establish any substantial grounds for trial counsel to seek a change of
SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    e'
                venue, a claim that trial counsel was deficient in failing to seek a change
                of venue would have been futile. Under those circumstances, post-
                conviction counsel cannot be faulted for not raising the trial-counsel claim.
                See Donovan v. State,       94 Nev. 671, 675, 584 P.2d 708, 711 (1978)
                (observing that counsel cannot be deemed ineffective for not engaging in a
                futile exercise).
                Matters related to voir dire
                             Blake argues that post-conviction counsel was ineffective for
                not challenging trial and appellate counsel's performance on matters
                related to voir dire, including trial counsel's failure (1) to object to the trial
                court's rushing of voir dire, thereby causing counsel to refrain from asking
                questions to reveal juror bias; (2) to ask meaningful questions to exercise
                valid peremptory and for-cause challenges; (3) to ask potential jurors if
                they could be fair under the circumstances of Blake's case; (4) to "life
                qualify" the jury; (5) to rehabilitate death-scrupled jurors; and (6) to
                request secluded voir dire of jurors on sensitive race issues. Nothing in
                the trial transcripts suggests that voir dire was unfairly accomplished or
                that any empanelled juror was not impartial. And even accepting all of
                Blake's contentions as true and that trial counsel's handling of voir dire
                was deficient, he has not demonstrated that the voir dire process rendered
                his trial unfair or that any of the jurors ultimately empanelled harbored a
                bias against him. Wesley v. State, 112 Nev. 503, 511, 916 P.2d 793, 799
                (1996) ("If the impaneled jury is impartial, the defendant cannot prove
                prejudice."). Accordingly, he has not demonstrated that post-conviction
                counsel was ineffective for failing to raise these trial- and appellate-
                counsel claims.


SUPREME COURT
         OF
      NEVADA
                                                        10
(C)) 1947A
                Unrecorded bench conferences
                            Blake contends that post-conviction counsel was ineffective for
                not challenging trial counsel's and the district court's failure to ensure
                that all bench conferences were recorded and appellate counsel's failure to
                raise this matter on appeal. We have recognized that, "[o]nly rarely
                should a proceeding in a capital case go unrecorded." Daniel v. State, 119
Nev. 498, 507, 78 P.3d 890, 897 (2003). But, "a capital defendant's right to
                have trial proceedings recorded and transcribed is not absolute,"
                Archanian v. State, 122 Nev. 1019, 1033, 145 P.3d 1008, 1018-19 (2006),
                and "Mlle mere failure to make a record of a portion of the proceedings . . .
                is not grounds for reversal."    Daniel, 119 Nev. at 508, 78 P.3d at 897.
                Blake failed to show that any omitted portions of the record were so
                significant that meaningful appellate review was frustrated.              Id.
                Accordingly, he cannot demonstrate that post-conviction counsel was
                ineffective for omitting these trial- and appellate-counsel claims
                Insanity defense and other instructions related to murder
                            Blake contends that post-conviction counsel was ineffective for
                not challenging trial counsel's misapprehension of the insanity defense,
                which, he argues, left him with no defense and caused trial counsel to
                request constitutionally deficient jury instructions. Post-conviction
                counsel challenged trial counsel's decision to pursue an insanity defense in
                Blake's first post-conviction petition on the ground that trial counsel was
                ineffective in pursuing an insanity defense because the evidence did not
                support the defense. On appeal, we concluded that trial counsel's decision
                to pursue an insanity defense was not unreasonable based on the facts of
                the case. Blake v. State, Docket No. 50552 (Order of Affirmance, February
                18, 2009) at 5-7. Now Blake contends that trial counsel's strategy was
SUPREME COURT
         OF
      NEVADA
                                                      11
(0) 1947.4
                 unreasonable because counsel misunderstood the definition of insanity
                 and, as a result, presented evidence that fell short of establishing insanity.
                 He further argues that trial counsel's inadequate preparation of Dr.
                 Mortillaro caused him to testify inaccurately about the insanity defense—
                 specifically that Blake had no history of mental illness, that he was
                 unaware of any event prior to the shootings that would cause Blake to
                 suffer a psychiatric break, and that Blake probably did not have any brain
                 abnormalities—because Dr. Mortillaro had not been provided with Blake's
                 "historical documents and social history" and had not administered any
                 neurological tests.
                             Having considered the record, we conclude that Blake's new
                 argument does not alter our prior conclusion that trial counsel were not
                 ineffective for pursuing an insanity defense.     See Hall v. State, 91 Nev.
314, 316, 535 P.2d 797, 799 (1975) ("The doctrine of the law of the case
                 cannot be avoided by a more detailed and precisely focused argument
                 subsequently made after reflection upon the previous proceedings.").
                 Although an insanity defense may not have been a strong defense, any
                 defense would have been a difficult sale to the jury. See Blake, Docket No.
                 50552 (Order of Affirmance, February 18, 2009) at 6 ("The circumstances
                 of the shooting and Blake's actions after the event show that defending
                 this case was an extremely difficult undertaking. Any defense pursued
                 would have been a daunting task."). Trial counsel made the best of a
                 difficult case: counsel presented an expert in an effort to establish the
                 defense and there is nothing in the current petition to suggest that a
                 different understanding of the defense would have led to a stronger
                 presentation or would have led trial counsel not to present the defense.
                 Even if we were persuaded by Blake's arguments that trial counsel were
SUPREME COURT
        OF
     NEVADA
                                                       12
U)) 1947A    e
                      deficient, he cannot demonstrate prejudice considering the overwhelming
                      evidence showing that he lined up the victims, forced them on their knees,
                      and methodically shot each of them in the back of the head and then fled
                      Las Vegas, constructed an alibi, and concealed evidence. We therefore
                      conclude that he cannot demonstrate that post-conviction counsel was
                      ineffective based on the failure to question trial counsel's understanding of
                      the insanity defense.
                                  In a closely related claim, Blake argues that trial counsel's
                      misapprehension of the insanity defense resulted in several instructional
                      errors. First, he complains that the trial court should have refused
                      counsel's requested insanity instruction because no evidence of legal
                      insanity was presented. That claim is appropriate for review on direct
                      appeal, and Blake does not provide any explanation of good cause for his
                      failure to present this claim earlier.    See NRS 34.810(1)(b)(2). Second,
                      Blake argues that the trial court erred by refusing counsel's instruction
                      regarding the consequences of a verdict of not guilty by reason of insanity.
                      On direct appeal, this court acknowledged that the district court should
                      have provided such an instruction but concluded that no prejudice
                      resulted because there was overwhelming evidence against a finding of
                      insanity. Blake v. State, 121 Nev. 779, 792, 121 P.3d 567, 575-76 (2005).
                      Blake has not articulated good cause for raising this claim again and
                      therefore we will not consider it. See NRS 34.810(2); Hall, 91 Nev. at 316,
                      535 P.2d at 799. Third, he contends that trial counsel failed to request
                      and the trial court failed to give a constitutionally adequate second-degree
                      murder instruction. The instructions given were not constitutionally




SUPREME COURT
        OF
     NEVADA
                                                           13
IP/ 1947A     76PP'
             .4
                deficient and comported with relevant statutes and this court's
                jurisprudence.' See NRS 200.010; NRS 200.020; NRS 200.030; Leonard v.
                State, 114 Nev. 1196, 1208, 969 P.2d 288, 296 (1998); Guy v. State, 108
Nev. 770, 776-77, 839 P.2d 578, 582-83 (1992). We conclude that Blake
                has not demonstrated that post-conviction counsel was ineffective for
                omitting these claims.
                Evidence refuting first-degree murder
                            Blake argues that post-conviction counsel was ineffective for
                not raising a claim that trial counsel were ineffective for failing to
                investigate and present evidence of his brain damage and mental defects
                that would support a verdict of second-degree murder. To support his
                allegation, Blake presented evaluations from a psychologist and a
                psychiatrist, both of whom essentially concluded that Blake suffered from
                a long-term dissociative disorder resulting from "the extremely toxic
                environment in which he was raised," and that the escalating argument
                with Sophear where she stabbed him triggered further dissociation,
                causing him to transition "into a new state of mind in which he committed
                the murders and for which he has no memory." These experts opined that
                Blake "was in such a brain damaged and dissociated state at the time of
                the homicides that he was unable to deliberate and/or formulate the intent
                to kill the victims, as stated within a reasonable degree of
                neuropsychological and psychological scientific certainty." Although Dr.


                      'To the extent Blake raises trial error, this court need not consider
                his claim because he provides no good cause for not having raised that
                claim earlier. See NRS 34.810(1)(b)(2).



SUPREME COURT
        OF
     NEVADA
                                                    14
(0) I947A
                Mortillaro's diagnosis is not identical to the new evaluations prepared for
                this post-conviction proceeding and was focused on an insanity defense,
                the jury heard evidence that Blake suffered from a mental condition at the
                time of the shootings that made it unlikely that the shootings were
                premeditated but nevertheless convicted him of premeditated murder
                rather than any of the lesser offenses, including second-degree murder and
                voluntary manslaughter, on which they were instructed. We conclude that
                Blake has not demonstrated that post-conviction counsel was ineffective
                based on the omission of this trial-counsel claim.
                Prosecutorial misconduct
                            Blake argues that post-conviction counsel was ineffective for
                not raising a claim that trial and appellate counsel were ineffective for
                failing to challenge several instances of prosecutorial misconduct.
                Specifically, he complains that (1) trial counsel failed to object to alleged
                misstatements of law made by the prosecutor during voir dire that
                presumed that his guilt and the aggravating circumstances were forgone
                conclusions, (2) trial and appellate counsel failed to challenge the
                prosecution's cross-examination of Dr. Mortillaro concerning his
                knowledge of violent acts that Blake had committed before the shootings,
                (3) trial counsel should have objected to the prosecutor's suggestion that
                the jury was aligned with the prosecution, (4) trial counsel failed to object
                to the prosecutor's mischaracterization of the defense, (5) trial counsel
                failed to object to the prosecutor's arguments concerning the mitigation
                evidence, (6) trial counsel should have objected to the prosecutor's
                argument to send a message to the community and arguments concerning
                general and specific deterrence, (7) trial counsel failed to object to
                improper victim impact testimony, and (8) appellate counsel should have
SUPREME COURT
        OF
     NEVADA
                                                     15
(0) 1947A
                challenged the prosecutor's disparagement of trial counsel, the defense
                expert, and the defense theory. We have carefully considered Blake's
                arguments and conclude that he failed to establish that post-conviction
                counsel was ineffective for not challenging trial and appellate counsel's
                performance on these grounds because most of the comments or
                arguments that he has identified were proper and those that were not had
                no prejudicial effect at trial.
                Elements of capital eligibility
                               Blake argues that post-conviction counsel was ineffective for
                not challenging trial counsel's failure to object to the lack of a probable
                cause finding on the elements of capital eligibility and to the waiver of
                Blake's right to a preliminary hearing. The probable-cause claim lacks
                merit for two reasons. First, this court rejected a similar claim in Maestas
                v. State, 128 Nev. „ 275 P.3d 74, 86-87 (2012). Second, this court
                determined in Blake's first post-conviction appeal that trial counsel was
                not ineffective in this regard. Blake v. State, Docket No. 50552 (Order of
                Affirmance, February 18, 2009) at 4. The waiver issue lacks merit because
                this court rejected the underlying premise of this claim on direct appeal,
                see Blake, 121 Nev. at 798-99, 121 Nev. at 579-80, and rejected a
                substantially similar claim in his first post-conviction petition, Blake,
                Docket No. 50552 (Order of Affirmance, February 18, 2009) at 4-5.
                Accordingly, we conclude that Blake has not demonstrated that post-
                conviction counsel was ineffective on these grounds.
                Instructions
                               Blake contends that post-conviction counsel was ineffective for
                not raising a claim that trial and appellate counsel should have challenged
                several jury instructions, including (1) reasonable doubt, (2) weighing of
SUPREME COURT
        OF
     NEVADA
                                                       16
(0) 1047A
                   aggravating and mitigating circumstances, and (3) "equal and exact
                   justice." Post-conviction counsel's omission of these trial- and appellate-
                   counsel claims was not objectively unreasonable because the instructions
                   were correct statements of law, see NRS 175.211(1); Nunnery v. State, 127
                   Nev. „ 263 P.3d 235, 250-51 (2011) (concluding that the weighing of
                   aggravating and mitigating circumstances is not subject to the beyond-a-
                   reasonable-doubt standard); Leonard v. State, 114 Nev. 1196, 1209, 969
P.2d 288, 296 (1998) (upholding instruction on equal and exact justice);
                   Bollinger u. State, 111 Nev. 1110, 1115 & n.2, 901 P.2d 671, 674 & n.2
                   (1995) (holding that language in reasonable doubt instruction is not
                   unconstitutional where the jury received additional instruction on the
                   State's burden of proof and the presumption of innocence), and therefore
                   the omitted trial- and appellate-counsel claims would have had no merit.
                               Blake also argues that post-conviction counsel was ineffective
                   for not raising a claim that trial and appellate counsel should have
                   challenged the instruction regarding the consideration of bad acts in the
                   death calculus. He argues that the instruction failed to explain the
                   limited use of character evidence and specifically neglected to advise the
                   jury that character evidence offered in aggravation could not be considered
                   in determining death eligibility. Post-conviction counsel's omission of this
                   claim was not objectively unreasonable as the record belies the claim—it
                   shows that the jury was correctly instructed.
                   Preventing-a-lawful-arrest aggravating circumstance
                               Blake contends that post-conviction counsel was ineffective for
                   not raising a claim that trial and appellate counsel failed to challenge the
                   preventing-a-lawful-arrest aggravating circumstance. Specifically, he
                   argues that the aggravating circumstance is unconstitutional because its
SUPREME COURT
      OF
    NEVADA
                                                        17
(0) 1947A 4(0199
                scope is unlimited and should only encompass circumstances where an
                arrest is "underway or imminent." He further contends that the fact that
                a victim witnessed a felony preceding her murder is insufficient; rather,
                the aggravating circumstance should require evidence of a specific intent
                to kill to avoid detection. On direct appeal, we rejected a similarly
                restrictive definition of the aggravating circumstance proffered by Blake
                and concluded that strong evidence supported the aggravating
                circumstance.    See Blake, 121 Nev. at 793-95, 121 P.3d at 576-77; see
                Blake v. State, Docket No. 50552 (Order of Affirmance, February 18, 2009)
                at 9 (reiterating that strong evidence supported the aggravating
                circumstance). We conclude that Blake has failed to demonstrate that
                post-conviction counsel was ineffective for failing to challenge trial and
                appellate counsel's representation where the underlying basis of the
                ineffective-assistance claim was rejected on direct appeal.
                Mitigation evidence
                            Blake argues that post-conviction counsel was ineffective for
                not adequately challenging trial counsel's failure to investigate and
                present evidence of his mental disorders and depraved childhood, which
                would have militated against a death sentence. He acknowledges that
                first post-conviction counsel challenged trial counsel's representation but
                contends that post-conviction counsel presented only bare allegations, as
                noted by this court, see Blake, Docket No. 50552 (Order of Affirmance,
                February 18, 2013), at 2-4, and conducted no investigation to prove that
                trial counsel's deficient representation resulted in prejudice.
                            Blake produced a plethora of evidence he contends post-
                conviction counsel should have investigated and presented to show that
                trial counsel's deficient representation resulted in prejudice. That
SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1947A
                      evidence includes numerous declarations from friends and family
                      describing Blake's dysfunctional and abusive childhood. He also provided
                      mental health evaluations outlining his brain damage and mental
                      disorders and an Africana Studies report that described the geographic
                      culture and environment to which several generations of Blake's family
                      were exposed. Blake also presented evidence suggesting that he would not
                      pose a future danger if incarcerated, considering his age (34 at the time of
                      sentencing), continuing contact with friends and family, history of
                      employment, past correctional behavior, and his level of education (high
                      school graduate).
                                  Assessing deficient performance is an objective inquiry—a
                      defendant must show that counsel's performance fell below an objective
                      standard of reasonableness. Harrington v. Richter, 562 U.S. „ 131
S. Ct. 770, 787 (2011). "A court considering a claim of ineffective
                      assistance must apply a 'strong presumption' that counsel's representation
                      was within the 'wide range' of reasonable professional assistance."      Id.
                      (quoting Strickland v. Washington, 466 U.S. 668, 689 (1984)).




SUPREME COURT
        OF
     NEVADA
                                                           19
(0) (947A    toarRo
                               Although deficient performance is reviewed under an objective
                   rather than subjective standard, Blake submitted declarations by trial and
                   post-conviction counsel in which counsel suggest that they did little
                   investigation to uncover additional mitigation evidence. But even
                   accepting Blake's contention that trial and post-conviction counsel were
                   deficient in their representation, he must establish prejudice. Proving
                   prejudice from any counsel deficiency was challenging on this record,
                   which shows that Blake committed a calculated, execution-style shooting
                   of three women and attempted to conceal his crimes. As this court has
                   previously recognized, "[ale circumstances of the shooting and Blake's
                   actions after the event show that defending this case was an extremely
                   difficult undertaking."   Blake, Docket No. 50552 (Order of Affirmance,
                   February 18, 2009), at 6. While the new mitigation evidence appears
                   credible and the question of whether trial and post-conviction counsel's
                   representation was deficient may be a close call, we are not convinced that
                   Blake has demonstrated that had the additional mitigation evidence been
                   presented to the jury, there is a reasonable probability that the outcome of
                   the proceeding would have been different. We therefore conclude that
                   Blake has not demonstrated that post-conviction counsel was ineffective
                   on these grounds. 2


                         2 The Ninth Circuit Court of Appeals recently reversed a federal
                   district court decision denying Blake's motion to stay and abey a mixed 28
                   U.S.C. § 2254 habeas corpus petition pending exhaustion of his claims in
                   state court. Blake v. Baker, 745 F.3d 977 (9th Cir. 2014). In his federal
                   habeas petition, Blake argued that trial counsel was ineffective for failing
                   to discover and present to the jury evidence of his abusive childhood and
                   history of mental illness. Id. at 979. Because the claim was not been
                                                                    continued on next page . .

SUPREME COURT
        OF
     NEVADA
                                                        20
(0) 1947A    7e0
                Lethal injection protocol
                             Blake contends that post-conviction counsel was ineffective for
                not requesting this court revisit the denial of his claim that the lethal
                injection protocol is unconstitutional. In McConnell v. State, 125 Nev. 243,
                246-49, 212 P.3d 307, 310-11 (2009), we held that challenges to the lethal


                . . . continued

                exhausted, Blake moved for a stay and abeyance of his federal petition so
                that he could return to state court to exhaust his claim. Id. Blake argued
                that he had good cause for failing to exhaust his ineffective-assistance
                claim because his state post-conviction counsel was ineffective for not
                conducting any independent investigation and discover obvious evidence
                that Blake suffered sexual, physical, and emotional abuse and organic
                brain damage and psychological disorders. Id. The federal district court
                disagreed and concluded that Blake had failed to demonstrate good cause.
                Id. Blake appealed to the Ninth Circuit Court of Appeals. Id. The court
                concluded that Blake supported his good-cause claim with evidence of his
                abusive childhood and history of mental illness, including psychological
                evaluations, declarations of family and friends describing Blake's
                childhood and family history, and a declaration from a defense
                investigator stating that he was told to cease working on the case before
                reviewing all of the discovery materials or interviewing a witness. Id. at
                982-83. Noting that state post-conviction counsel had not contacted any of
                the witnesses and none of the evidence had been presented to the state
                courts, the Ninth Circuit concluded that Blake had made a sufficient
                showing that his state post-conviction counsel's performance was deficient
                under Strickland to show good cause for his failure to exhaust the trial-
                counsel claim. Id. at 983. The Ninth Circuit's conclusions do not influence
                our decision for two reasons. First, we are not bound by that court's
                decisions. See Nika v. State, 124 Nev. 1272, 1285, 198 P.3d 839, 848
                (2008). Second, Blake's claim was raised in the context of establishing
                good cause in federal court to secure a stay and abeyance for exhaustion
                purposes and the Ninth Circuit did not address the prejudice prong of
                Strickland.



SUPREME COURT
     OF
     NEVADA
                                                     21
(0) 1947A
                 injection protocol are not appropriately raised in a post-conviction petition.
                 We are not persuaded by Blake's arguments to abandon our holding in
                 McConnell. Because this claim would not have afforded Blake any post-
                 conviction relief, we are not convinced that post-conviction counsel's
                 omission of it was objectively unreasonable or prejudiced Blake in the
                 prior post-conviction proceeding.
                 Appellate review
                             Blake argues that post-conviction counsel was ineffective for
                 not challenging the constitutionality of this court's review of death
                 sentences under NRS 177.055(2) on the ground that this court has not
                 articulated standards for that review. He contends that the absence of
                 standards renders this court's review unconstitutional under federal due
                 process standards. Blake further argues that "the constitutional
                 inadequacy of this Court's review is compounded by the fact that Nevada
                 Supreme Court Justices are popularly elected" and therefore risk removal
                 if they render an unpopular or controversial decision. We are not
                 convinced that post-conviction counsel's omission of this claim was
                 objectively unreasonable for three reasons. First, the statutory
                 requirements are clear and need no further explanation to ensure
                 adequate appellate review of a death sentence.      See McConnell, 125 Nev.
                 at 255-56, 212 P.3d at 315-16. Second, he has not suggested that any
                 particular Justice is biased against him or identified any instances of a
                 Justice losing an election over a vote in a death penalty case, and this
                 court has rejected similar general allegations of partiality,        see, e.g.,
                 McConnell, 125 Nev. at 256, 212 P.3d at 316; State v. Haberstroh, 119
Nev. 173, 186, 69 P.3d 676, 685 (2003). Third, the claim would have been


SUPREME COURT
        OF
     NEVADA
                                                       22
(0) 1947A    e
                 procedurally barred under NRS 34.810(1)(b) because it could have been
                 raised on appeal.
                 Cumulative error
                             Blake argues that the cumulative effect of the deficiencies in
                 post-conviction counsel's representation warrants relief. Assuming that
                 deficiencies in counsel's performance may be aggregated to determine
                 prejudice under Strickland, see Harris By and Through Ramseyer v. Wood,
                 64 F.3d 1432, 1438 (9th Cir. 1995); State v. Thiel, 665 N.W.2d 305, 322
                 (Wis. 2003), we conclude that any deficiencies in post-conviction counsel's
                 representation are insufficient to establish prejudice even when
                 considered cumulatively. 3




                       3As  part of the cumulative error analysis, Blake invites us to
                 consider the errors that this court found on direct appeal and to revisit
                 claims previously rejected by this court. There are no grounds to re-raise
                 previously rejected claims where no error was found because prejudice
                 cannot be cumulated in that circumstance, see In Re Reno, 283 P.3d 1181,
                 1224 (Cal. 2012) ("[C]laims previously rejected on their substantive
                 merits—i.e., this court found no legal error—cannot logically be used to
                 support a cumulative error claim because we have already found there
                 was no error to cumulate."), id. at 1250 (rejecting petitioner's attempt to
                 re-raise previously rejected claims), and he has not adequately explained
                 how any previous claim where error was found but rejected as non-
                 prejudicial assists us in assessing cumulative prejudice in this proceeding.



SUPREME COURT
        OF
     NEVADA
                                                      23
(0) 1947A    e
                              Having considered Blake's arguments and concluded that no
                relief is warranted, we
                              ORDER the judgment of the district court AFFIRMED. 4



                                                                     , C.J.
                                          Gibbons



                                                          Hardesty


                                                                          prsc          J.
                Parraguirre                               Douglas




                      4 Blake argues that the district court erred by denying a vast number
                of claims as barred by the law-of-the-case doctrine because it prevented
                the district court from considering his new evidence. The district court
                concluded that most of Blake's claims were barred by the law of the case,
                but it appears that the district court also denied Blake's petition because
                he failed to demonstrate that post-conviction counsel was ineffective. To
                the extent that Blake's claims were merely a more detailed argument than
                that presented in his first post-conviction petition, the district court
                correctly relied on the law-of-the-case doctrine. Any error in dismissing a
                claim as barred by the law-of-the-case doctrine did not prejudice Blake
                because the district court nevertheless rightly denied the post-conviction
                petition. See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970)
                (observing that this court will affirm the judgment of district court if it
                reached the right result for the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                    24
(0) 1947A
                cc:   Hon. Stefany Miley, District Judge
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   25
(0) 1947A
                CHERRY, J., with whom SAITTA, J., agrees, dissenting:
                            I respectfully dissent from the court's decision as to Blake's
                claim that post-conviction counsel provided ineffective assistance with
                respect to the claim that trial counsel's investigation and presentation of
                mitigation evidence was ineffective.
                            Blake presented substantial and compelling new mitigation
                evidence showing that his childhood was disturbingly dysfunctional and
                abusive. The core elements of that evidence show that the children in
                Blake's family were subjected to significant sexual, physical, and
                emotional abuse, abandonment, and neglect, with the abuse primarily
                perpetrated by family members. Some of Blake's siblings had sexual
                relations with each other at a young age. Two of Blake's uncles sexually
                abused him at the age of five or six, after which he began to have
                tantrums and experience rage. Blake's mother, aunts, and grandmother
                worked as prostitutes. Stabbings in Blake's family occurred with some
                frequency; his family members were sometimes the perpetrators and other
                times the victims. His family history is rife with instances of mental
                illness, including bi-polar disorder. Blake's mother abused alcohol and
                drugs while pregnant with him and was extremely physically abusive to
                him and his siblings, beating them with extension cords, ropes, wire
                hangers, wet belts, and tree branches while they were naked. He
                witnessed his mother beat his father with an iron skillet and shoot him in
                the leg. He has apparently been plagued by brain damage resulting from
                head trauma after various accidents. Blake experienced difficulties in
                school, was a poor student, and got into fights, which led to suspensions
                and arrests. In his later teenage years, he abused alcohol and smoked
                marijuana and, shortly after high school, he was shot in the leg by an

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                unknown assailant. In adulthood, he became increasingly paranoid and
                distanced himself from family and friends.
                            Evaluations from mental health experts explained his brain
                damage and mental health impairments. One evaluation concluded that
                Blake suffered from a variety of neuropsychiatric and psychiatric
                conditions at the time of the shootings, including longstanding
                posttraumatic stress. The evaluation further concluded that his "extreme
                mental and emotional disturbances at the time of the homicides was an
                outgrowth of the extremely toxic environment in which he was raised" and
                that the "actions of the victims triggered 'hot buttons' that caused him to
                go into a dissociative state related to his history of past trauma and
                abuse." Another evaluation reached essentially the same conclusions—
                that Blake suffered from longstanding posttraumatic stress and
                dissociative order, along with other mental disorders.
                            I conclude that this evidence coupled with trial and first post-
                conviction counsel's admission that their representation was deficient with
                respect to investigating and presenting mitigation evidence is more than
                sufficient to warrant an evidentiary hearing. See Nika v. State, 124 Nev.
1272, 1300-01, 198 P.3d 839, 858 (2008) (observing that a petitioner is
                entitled to an evidentiary hearing on his claims of good cause, he is correct
                only if he "assert[ed] specific factual allegations that [were] not belied or
                repelled by the record and that, if true, would entitle him to relief').
                Further, as the majority observes, the Ninth Circuit Court of Appeals
                recently reversed a federal district court decision denying Blake's motion
                to stay and abey a federal habeas corpus petition pending exhaustion of
                his claims in state court, concluding that he had made a sufficient showing
                that his state post-conviction counsel's performance was deficient under

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Strickland to establish good cause for his failure to exhaust the trial-
                counsel claim. While we are not bound by the Ninth Circuit's decision, I
                agree with its conclusion. The new mitigation evidence is nothing less
                than compelling. And although the Ninth Circuit did not address the
                prejudice prong of Strickland, I believe that there is a strong likelihood
                that prejudice could be established at an evidentiary hearing. Therefore, I
                would remand this matter to the district court for an evidentiary hearing
                on the issue of whether Blake can establish prejudice to overcome the
                procedural default rules based on his claim that post-conviction counsel
                was ineffective for not adequately investigating and presenting the claim
                that trial counsel failed to investigate and present mitigation evidence.



                                                    CIA-C-14
                                                     Cherry




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A